UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, 2010. o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period fromto Commission File Number 0-26392 CICERO INC. (Exact name of registrant as specified in its charter) Delaware 11-2920559 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification Number) 8000 Regency Parkway, Suite 542, Cary, North Carolina 27518 (Address of principal executive offices) (Zip Code) (919) 380-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YESþNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfilero AcceleratedFilero Nonacceleratedfilero Smallerreportingcompanyþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act).YesoNoo 47,098,185 shares of common stock, $.001 par value, were outstanding as of May 6, 2010. Cicero Inc. Index PART I.Financial Information Page Number Item 1. CondensedConsolidated Financial Statements 1 Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 1 Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 2 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 3 Statements of Comprehensive Income/(loss) for the three months ended March 31, 2010 and 2009 (unaudited) 4 Notes to Condensed Consolidated Financial Statements(unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II.Other Information 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. [Reserved] 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURE 20 i PART I.Financial Information ITEM 1.FINANCIAL STATEMENTS. CICERO INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) March 31, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ 4 $ 12 Trade accounts receivable, net 192 225 Prepaid expenses and other current assets 356 342 Total current assets 552 582 Property and equipment, net 38 39 Intangible asset, net 1,956 Goodwill 2,832 Total assets $ 5,378 $ 621 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Short-term debt $ 2,051 $ 1,886 Accounts payable 2,264 2,346 Accrued expenses: Salaries, wages, and related items 1,178 1,151 Earn-out contingency 1,915 Other 1,609 1,500 Deferred revenue 1,215 243 Total current liabilities 10,232 7,126 Long-term debt 2,321 1,421 Earn-out contingency 495 Total liabilities 13,048 8,547 Stockholders'(deficit): Convertible preferred stock, $0.001 par value, 10,000,000 shares authorized Series A-1 – 1,543.6 shares issued and outstanding at March 31, 2010 and December 31, 2009 Series B -9,067 shares issued and outstanding at March 31, 2010 No shares issued or outstanding at December 31, 2009 Common stock, $0.001 par value, 215,000,000 shares authorized at March31,201047,098,185issued and outstanding at March 31, 2010 and December 31, 2009 47 47 Additional paid-in capital 231,834 230,464 Accumulated deficit (239,551 ) (238,437 ) Stockholders' deficit (7,670 ) (7,926 ) Total liabilities and stockholders' deficit $ 5,378 $ 621 The accompanying notes are an integral part of the condensed consolidated financial statements. 1 CICERO INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended March 31, 2010 2009 Revenue: Software $ 149 $ 109 Maintenance 311 288 Services 23 372 Total operating revenue 483 769 Cost of revenue Software 150 5 Maintenance 49 62 Services 218 329 Total cost of revenue 417 396 Gross margin 66 373 Operating expenses: Sales and marketing 489 263 Research and product development 221 155 General and administrative 338 305 Total operating expenses 1,048 723 Loss from operations before other income/(expense) (982 ) (350 ) Other income/(expense): Interest expense (109 ) (62 ) Other income 10 Net loss $ (1,091 ) $ (402 ) Loss per share – basic and diluted $ (0.02 ) $ (0.01 ) Average shares outstanding – basic and diluted 47,098 46,642 The accompanying notes are an integral part of the condensed consolidated financial statements. 2 CICERO INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended March 31 2010 2009 Cash flows from operating activities: Net loss $ (1,091 ) $ (402 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 152 5 Stock compensation expense 10 119 Changes in assets and liabilities: Trade accounts receivable 33 180 Assets and liabilities – discontinued operations (11 ) Prepaid expenses and other assets (11 ) (11 ) Accounts payable and accrued expenses 31 (86 ) Deferred revenue 972 704 Net cash provided by operating activities 96 498 Cash flows from investing activities: Purchases of equipment (4 ) (4 ) Acquisition of SOAdesk assets (300 ) Net cash used by investing activities (304 ) (4 ) Cash flows from financing activities: Issuance of series B convertible preferred stock 500 Borrowings under short and long-term debt 220 750 Repayments of short and long-term debt (520 ) (462 ) Net cash provided by (used in) financing activities 200 (288 ) Effect of exchange rate changes on cash 2 Net decrease in cash and cash equivalents (8 ) 784 Cash and cash equivalents: Beginning of period 12 63 End of period $ 4 $ 847 Non-Cash Investing and Financing Activities: During
